DETAILED ACTION

Election/Restrictions


This application contains claims directed to more than one Species of the generic invention. These Species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The Species are as follows: 
Species I, representative Fig. 1, with two air guiding openings, wherein the first (intake) air guiding opening  is disposed on the first (top) surface of the housing and the second (exhaust) air guiding opening is positioned on the second (side) surface of the housing;
 Species II, representative Fig. 4, with two air guiding openings, wherein the first (exhaust) and second (intake) air guiding openings are disposed on the second (side) surface of the housing; and,
Species III, representative Fig. 5, with three air guiding openings, wherein the first (exhaust) and second (intake) air guiding openings are disposed on the second (side) surface of the housing and the third (intake) air guiding opening  is disposed on the first (top) surface of the housing.

The Species listed above do not relate to a single general inventive concept under PCT Rule 13.1 since, under PCT Rule 13.2, they lack the same or corresponding special technical features due to the distinct cooling arrangements as explained above and depicted on the relevant Species figures, thus rendering said technical features not shared across all Species. Accordingly, a priori. Also, the restricted Species are not obvious variants of each other based on the current record.
Applicant is required, in the reply to this action, to elect a single Species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected Specie, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional Species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, there are no generic claims. 
There is a search and/or examination burden for the patentably distinct Species as set forth above because at least the following reason(s) apply: the Species would require a different field of search (e.g., searching different classes/subclasses/groups/subgroups or electronic resources, or employing different search strategies or search queries). Furthermore, the prior art applicable to reject claims drawn to one Species will not likely be applicable to reject claims drawn to another Species.
An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of Species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 
Should Applicant traverse on the ground that the Species, or groupings of patentably indistinct Species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the Species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other Species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional Species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835